                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


ANDREW LEE ROGERS,

               Petitioner,

vs.                                     Case No. 3:17-cv-100-J-25MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

               Respondents.


                                ORDER

                          I.   INTRODUCTION

      Petitioner, Andrew Lee Rogers, is proceeding on a Petition

Under 28 U.S.C. ' 2254 for Writ of Habeas Corpus by a Person in

State Custody (Petition) (Doc. 1).      He challenges his state court

(Duval County) conviction for sale or delivery of cocaine and sale

of cannabis.   Respondents responded in their Answer to Petition

for Writ of Habeas Corpus (Response) (Doc. 13).1     Petitioner filed

a Reply to State’s Answer (Doc. 16).    The Petition is timely filed.

Response at 15.



1 The Court will hereinafter refer to the Exhibits to Answer to
Petition for Writ of Habeas Corpus (Doc. 13) as "Ex."         Where
provided, the page numbers referenced in this opinion are the Bates
stamp numbers at the bottom of each page of the exhibit.
Otherwise, the page number on the document will be referenced.
                          II.    EVIDENTIARY HEARING

       “In   a   habeas   corpus    proceeding,    the   burden   is   on   the

petitioner to establish the need for an evidentiary hearing.”

Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318 (11th

Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245

(2017).      See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057,

1060 (11th Cir. 2011) (opining a petitioner bears the burden of

establishing the need for an evidentiary hearing with more than

speculative and inconcrete claims of need), cert. denied, 565 U.S.

1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351 (11th Cir.

1982) (same).      A petitioner must make a specific factual proffer

or proffer evidence that, if true, would provide entitlement to

relief.      Jones, 834 F.3d at 1319 (citations omitted).         Conclusory

allegations will not suffice.         Id.

       In this case, the pertinent facts are fully developed in this

record or the record otherwise precludes habeas relief;2 therefore,

the Court can "adequately assess [Petitioner's] claim[s] without

further factual development," Turner v. Crosby, 339 F.3d 1247,

1275   (11th     Cir.   2003),   cert.   denied,   541   U.S.   1034   (2004).

Petitioner has not met his burden as the record refutes the

asserted factual allegations or otherwise precludes habeas relief.



2 The Court notes Petitioner received an evidentiary hearing on
some post-conviction grounds in state court.
                                2
Thus, the Court finds Petitioner is not entitled to an evidentiary

hearing.     Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                               III.       PETITION

     The     Petition   presents     four     grounds:    (1)    the    ineffective

assistance     of   counsel    for    failure     to     move    to    withdraw   an

involuntary plea once appointed as conflict counsel; (2) the trial

court erred in failing to confirm that Petitioner was personally

aware   of   the    consequences     of   his   plea     prior   to    the   court’s

acceptance of the plea; (3) the ineffective assistance of counsel

for failure to offer any relevant assistance at sentencing; and

(4) the improper sentencing of Petitioner as a habitual felony

offender without required confirmation of habitual status.

                         IV.    STANDARD OF REVIEW

     Petitioner seeks habeas relief, claiming to be detained “in

violation of the Constitution or laws or treaties of the United

States.”     28 U.S.C. §§ 2241(c)(3).            In undertaking its review,

this Court must recognize that its authority to award habeas corpus

relief to state prisoners “is limited-by both statute and Supreme

Court precedent.”       Knight v. Fla. Dep’t of Corr., 936 F.3d 1322,

1330 (11th Cir. 2019).         The relevant statute, the Antiterrorism

and Effective Death Penalty Act (AEDPA), governs a state prisoner's

federal petition for habeas corpus and limits a federal court’s

authority to award habeas relief.             See 28 U.S.C. § 2254; Shoop v.

                                          3
Hill, 139 S. Ct. 504, 506 (2019) (per curiam) (recognizing AEDPA

imposes “important limitations on the power of federal courts to

overturn the judgments of state courts in criminal cases").

     Applying the statute, federal courts may not grant habeas

relief unless one of the claims: "(1)'was contrary to, or involved

an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States,' or (2)

'was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.' 28 U.S.C.

§ 2254(d)."   Nance v. Warden, Ga. Diagnostic Prison, 922 F.3d

1298, 1300-1301 (11th Cir. 2019), petition for cert. filed, (U.S.

Dec. 9, 2019) (No. 19-6918).       The Eleventh Circuit    recently

explained,

                A decision is “contrary to” clearly
          established federal law “if the state court
          arrives at a conclusion opposite to that
          reached by [the Supreme] Court on a question
          of law or if the state court decides a case
          differently than [the Supreme] Court has on a
          set of materially indistinguishable facts.”
          Williams [v. Taylor, 529 U.S. 362 (2000)] at
          413, 120 S. Ct. 1495. A state court decision
          involves an unreasonable application of
          federal law “if the state court identifies the
          correct governing legal principle from [the
          Supreme] Court’s decisions but unreasonably
          applies that principle to the facts of the
          prisoner’s case.” Id. To justify issuance of
          the writ under the “unreasonable application”
          clause, the state court’s application of
          Supreme Court precedent must be more than just
          wrong in the eyes of the federal court; it
          “must    be    ‘objectively    unreasonable.’”
                                 4
          Virginia v. LeBlanc, ––– U.S. ––––, 137 S. Ct.
          1726, 1728, 198 L.Ed.2d 186 (2017)(quoting
          Woods v. Donald, ––– U.S. –––, 135 S. Ct. 1372,
          1376, 191 L.Ed.2d 464 (2015)); see also Bell
          v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843,
          152 L.Ed.2d 914 (2002) (explaining that “an
          unreasonable application is different from an
          incorrect one.”).


Knight, 936 F.3d at 1330–31.

      Thus, to obtain habeas relief, the state court decision must

unquestionably conflict with Supreme Court precedent, not dicta.

Harrington v. Richter, 562 U.S. 86, 102 (2011).                   If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.           Meders v. Warden, Ga. Diagnostic Prison,

911 F.3d 1335, 1351 (11th Cir. 2019), cert. denied, 140 S. Ct. 394

(2019).   As noted in Richter, unless the petitioner shows the

state court's ruling was so lacking in justification that there

was error well understood and comprehended in existing law beyond

any   possibility        for    fair-minded   disagreement,       there   is   no

entitlement to habeas relief.          Burt v. Titlow, 571 U.S. 12, 19-20

(2013).

      A district court is not obliged "to flyspeck the state court

order or grade it."            Meders, 911 F.3d at 1349.      Moreover, even

state court rulings for which no rationale or reasoning is provided

are   entitled      to     AEDPA    deference,    "absent     a     conspicuous



                                        5
misapplication of Supreme Court precedent."                      Id. at 1350 (citation

and quotation marks omitted).

     Of importance, a state court's finding of fact, whether a

state trial court or appellate court, is entitled to a presumption

of   correctness       under    28     U.S.C.      §     2254(e)(1).         But,    this

presumption of correctness applies only to findings of fact, not

mixed determinations of law and fact.                  Brannan v. GDCP Warden, 541

F. App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing

the distinction between a pure question of fact from a mixed

question of law and fact), cert. denied, 573 U.S. 906 (2014).

     Where    there     has    been    one       reasoned    state     court     judgment

rejecting    a   federal       claim    followed       by    an    unexplained      order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                              Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

     Supreme     Court    precedent      also       limits       the   federal    court’s

authority to award habeas relief.                  Unless pierced by one of two

narrow exceptions: (1) new rules that are substantive rather than

procedural,      and    (2)    watershed         rules      of    criminal     procedure

implicating the fundamental fairness and accuracy of the criminal

                                             6
proceeding, the rule of nonretroactivity set forth in Teague v.

Lane, 489 U.S. 288, 300-301 (1989) (plurality opinion), providing

that the federal court cannot disturb a state court conviction

based on a constitutional rule announced after a conviction is

final, is applicable.       Knight, 936 F.3d at 1331 (citing Schiro v.

Summerlin, 542 U.S. 348, 352-53 (2004)) (quotations and citations

omitted).    The “threshold Teague analysis” must be conducted if

properly raised by the state, and the state prisoner must clear

both    hurdles,   deference   mandated     by   AEDPA    and     the    rule   of

nonretroactivity, to successfully obtain federal habeas relief.

Knight, 936 F.3d at 1331 (citation omitted).

       Thus, a state habeas petitioner is faced with two constraints,

AEDPA's generally formidable barrier to habeas relief except in

specified     circumstances,      and      the   general         principle      of

nonretroactivity limiting the disturbance of a state conviction

based on a constitutional rule announced after a conviction became

final except in two narrow exceptions.            Even if the petitioner

satisfies the hurdle demanded by Supreme Court precedent, state-

court    judgments   will   not   easily    be   set     aside     due   to     the

applicability of the highly deferential AEDPA standard that is

intentionally difficult to meet.           See Richter, 562 U.S. at 102.

Although AEDPA does not impose a complete bar to issuing a writ,

it severely limits those occasions to those "where there is no


                                     7
possibility     fairminded   jurists       could   disagree   that   the    state

court's decision conflicts" with Supreme Court precedent.                       Id.

Application of the standard set forth in 28 U.S.C. § 2254(d)

ensures that habeas corpus is a guard against extreme malfunctions

in the state criminal justice systems, and not a mechanism for

ordinary error correction.        Richter, 562 U.S. at 102-103 (citation

and quotation marks omitted).

                                  V.   GROUND ONE

     In   his   first   ground,    Petitioner       raises    a   claim    of   the

ineffective assistance of counsel for failure to move to withdraw

an involuntary plea once appointed as conflict counsel.                   Petition

at 6-7.   Respondents assert this claim of ineffective assistance

of counsel is unexhausted and procedurally defaulted as Petitioner

did not raise the claim in his Rule 3.850 post-conviction motion.

Response at 29-31.      This Court recognizes that the claim raised

in ground one is not a model of clarity, but the Court liberally

construes Petitioner’s pro se Petition, and after undertaking a

careful review of the Rule 3.850 motion, Ex. O at 9-12, the Court

finds Petitioner exhausted a claim of ineffective assistance of

counsel in the state court system.

     In the state court, Petitioner claimed his conflict counsel,

M. Taylor, rendered ineffective assistance of counsel in failing

to object to the court’s rejection of a 12-month sentence and


                                       8
imposition a 20-year prison sentence.       Id. at 10-11.        Petitioner

referenced a state case, Parker v. State, 616 So. 2d 1121, 1122

(Fla. 1st DCA 1993), “holding that counsel was ineffective for

failing to advise defendant that he could move to withdraw his

plea when it determined the guideline sentencing range was for a

longer sentence than that contemplated with the plea was entered.”

Ex. O at 11.     Petitioner argued his plea was involuntarily entered,

his   counsel’s    assistance   was   deficient   and   caused    manifest

injustice, and, as such, he should be entitled to withdraw his

plea.   Id. at 11-12.

      The state, in the State’s Response to Defendant’s Post-

Conviction Motion, set forth the two-pronged standard of review

for a claim of ineffective assistance of counsel.          Ex. O at 40.

See Strickland v. Washington, 466 U.S. 668, 687-88 (1984).              The

trial court, in an order, summarized Petitioner’s claim as follows:

“counsel was ineffective for failing to object when the trial court

imposed a significantly greater sentence than Defendant believed

he would receive without affording him an opportunity to withdraw

his plea and proceed to trial.”           Ex. O at 135.          The court

determined this ground was suitable to be set for an evidentiary

hearing.   Id.    After conducting an evidentiary hearing and hearing

testimony from Michelle Kalil (conflict counsel) and Petitioner,

the trial court rejected this claim for the reasons stated at the


                                      9
evidentiary hearing, as well as the information and documents

provided in the state’s response.              Id. at 141.

     After hearing the testimony presented at the evidentiary

hearing,    the   trial    court   made       its   credibility     determination,

finding Ms. Kalil’s testimony to be credible and supported by her

notes and the record.         Id. at 201.           The court found the record

refuted     Petitioner’s     recollections          in   many   significant       and

important    details.       Id.     The       court   also    found   Petitioner’s

testimony to be inconsistent.             Id. at 202.         The court found no

credible evidence that Petitioner was promised a one-year sentence

by anybody, and certainly not by his attorney.                      Id.   The court

found no deficient performance, and after making that finding,

determined there was no need to address the prejudice prong.                      Id.

     To prevail on a Sixth Amendment claim, a petitioner must

satisfy    both   prongs    of     the    two-pronged        test   set   forth    in

Strickland, 466 U.S. at 688, requiring a petitioner show both

deficient performance (counsel's representation fell below an

objective standard of reasonableness) and prejudice (there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different).

See Brewster v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019)

(reviewing court may begin with either component).                    Moreover, to

obtain habeas relief, a counsel's errors must be so great that


                                         10
they adversely affect the defense.              To satisfy this prejudice

prong, the reasonable probability of a different result must be "a

probability sufficient to undermine confidence in the outcome."

Strickland, 466 U.S. at 694.

     The standard created by Strickland is a highly deferential

standard,    requiring   a   most    deferential     review   of    counsel's

decisions.     Richter, 562 U.S. at 105.           Not only is there the

"Strickland mandated one layer of deference to the decisions of

trial counsel[,]" there is the added layer of deference required

by AEDPA: the one to a state court's decision.              Nance, 922 F.3d

at 1303.     Thus,

            Given the double deference due, it is a "rare
            case in which an ineffective assistance of
            counsel claim that was denied on the merits in
            state court is found to merit relief in a
            federal habeas proceeding." Johnson v. Sec'y,
            DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,
            for the reasons we have already discussed, it
            is rarer still for merit to be found in a claim
            that challenges a strategic decision of
            counsel.

Nance, 922 F.3d at 1303.

     Furthermore, “[f]ederal habeas courts have ‘no license to

redetermine    credibility   of     witnesses    whose   demeanor   has   been

observed by the state trial court, but not by them.’”                Consalvo

v. Sec’y for Dep’t of Corr., 664 F.3d 842, 845 (11th Cir. 2011)

(per curiam) (quoting Marshall v. Lonberger, 459 U.S. 422, 434



                                      11
(1983)) cert. denied, 568 U.S. 849 (2012).         Here, the trial court

found defense counsel’s testimony credible.            Indeed, the trial

court, based on the record and testimony of counsel, rejected

Petitioner’s claim of ineffective assistance of counsel.

      For this Court’s review of Petitioner’s claims of ineffective

assistance of counsel, it is significant that Petitioner had the

benefit of experienced counsel: “[w]hen courts are examining the

performance of an experienced trial counsel, the presumption that

[her] conduct was reasonable is even stronger.”         Cummings v. Sec’y

for Dep’t of Corr., 588 F.3d 1331, 1364 (11th Cir. 2009) (quoting

Chandler v. United States, 218 F.3d 1305, 1316 (11th Cir. 2000)),

cert. denied, 562 U.S. 872 (2010).          The Court has reviewed the

evidentiary hearing testimony of both Petitioner and Ms. Kalil and

the   remainder   of   the   transcript.     Ex.   O   at   167-203.   The

transcript of the hearing reveals Ms. Kalil had been an assistant

public defender for thirteen years and then practiced in her own

law firm for approximately two years.          Id. at 171.       Thus, the

record adequately shows Petitioner had the benefit of experienced

criminal defense counsel.

      After the trial court denied post-conviction relief, the 1st

DCA per curiam affirmed.       Ex. S.    The mandate issued on December

22, 2016.   Id.




                                    12
      As   the   state    court   reasonably           determined    the    facts     and

reasonably applied federal law to those facts in rejecting the

claim of ineffective assistance of counsel, Petitioner is not

entitled to habeas relief.            The record shows the 1st DCA affirmed

the decision of the trial court, and the Court presumes that the

appellate court adjudicated the claim on its merits, as there is

an absence of any indication of state-law procedural principles to

the contrary.     Since the last adjudication is unaccompanied by an

explanation, it is Petitioner’s burden to show there was no

reasonable basis for the state court to deny relief.

      The state court’s ruling is entitled to AEDPA deference as

its decision is not inconsistent with Supreme Court precedent, and

the   adjudication       of    this    claim      is    not   contrary      to   or    an

unreasonable application of Supreme Court law or based on an

unreasonable     determination         of   the    facts.      Petitioner        is   not

entitled to habeas relief on ground one, the claim of ineffective

assistance of counsel.

                                 VI.    GROUND TWO

      In his second ground for habeas relief, Petitioner claims the

trial court erred in failing to confirm that Petitioner was

personally aware of the consequences of his plea prior to the

court’s    acceptance     of    the    plea.       Petition     at    10.        In   his

supporting facts, Petitioner states, at the time he entered his


                                            13
plea, he did not understand the consequences of his plea, including

that he qualified for habitual felony offender status and how that

might affect him.      Id. at 10.        Petitioner asserts he did not

understand the consequences of his plea despite the fact the state

had served a written notice about seeking habitual status at the

plea hearing and his attorney had sent him a written memorandum.

Id.   Petitioner contends the plea colloquy shows the court did not

address Petitioner personally in open court.        Id.

      Petitioner exhausted this claim by raising it in his post-

conviction motion.    After conducting an evidentiary hearing, the

trial court, denied relief.    Ex. O at 141.     First, the trial court

set forth Petitioner’s claim: “Defendant contends that his plea

was involuntarily entered because he was never given an ‘HFO

colloquy’ before he entered his plea and the State did not file

its notice seeking the HFO designation until after his plea was

entered.”    Id.   The trial court denied the claim for the reasons

stated on the record, as well as the information and documents

provided in the state’s response.        Id.

      On the record, the post-conviction court opined:

                 Specifically, I do find that Mr. Rogers
            was properly and timely advised of the
            Habitual Offender Notice and its consequences.
            I believe Mr. Rogers at one point today did
            specifically admit that he knew that the State
            was seeking to habitualize him and that the



                                    14
            maximum – what the maximum sentence was for
            that.

Id. at 202.

    The record demonstrates the following.          The state filed a

Notice of Intent to Classify Defendant as a Habitual Felony

Offender (Notice) on November 3, 2010, the date of the plea

proceeding.      Ex. D; Ex. H at 36.   The Notice states that the state

will seek a penalty of thirty years in prison.            Ex. D.   The

prosecutor, at the inception of the plea proceeding, announced

that he had already provided a copy of the Notice to defense

counsel, and he was also providing a copy of the Notice to

Petitioner.      Ex. H at 38.   Thereafter, Petitioner’s counsel, Ms.

Rachel Chewning, stated on the plea record that she had explained

the habitual offender notice to Petitioner.       Id.

    The record also shows Petitioner signed the Plea of Guilty

form.   Ex. C.    It specifically states Petitioner has been informed

of the range of maximum allowable punishments for each charge.

Id. at 1.     During the plea colloquy, the court asked Petitioner

if he had been over the blue plea form, and Petitioner responded

affirmatively.      Ex. H at 39.   Additionally, Petitioner confirmed

it was his signature on the form.         Id.   At the end of the plea

proceeding, the court commented that Petitioner was entitled to a




                                    15
pre-sentence investigation as the state had filed a habitual felony

offender notice.     Id. at 40-41.

     At the evidentiary hearing on the post-conviction motion, Ms.

Kalil testified that, according to the record, Petitioner was

provided   written   notice     that   the     state   was    seeking    habitual

offender status.     Ex. O at 177.          Petitioner testified that Judge

Morrow, or someone else, explained to Petitioner that if he were

found to be a habitual felony offender, he could be sentenced to

thirty years in prison.        Id. at 190.

     Thus, the record shows Petitioner was served with the habitual

felony   offender    notice,    counsel       explained      its    meaning,   and

Petitioner knew that he faced a maximum sentence of thirty years.

Therefore, Petitioner is not entitled to relief on this claim.

     The trial court denied the post-conviction motion.                   The 1st

DCA affirmed without an opinion and explanation.                    Ex. S.     This

decision, although unexplained, is entitled to AEDPA deference.

Applying the look through presumption described in Wilson, the

state court’s ruling is based on a reasonable determination of the

facts and a reasonable application of the law.                     Therefore, the

Florida court’s decision is not inconsistent with Supreme Court

precedent, and the its adjudication of the claim is not contrary

to or an unreasonable application of Supreme Court law or based on




                                       16
an unreasonable determination of the facts.      Based on the above,

ground two is due to be denied.

                         VII.    GROUND THREE

      In ground three of the Petition, Petitioner claims his counsel

failed to meet Sixth Amendment standards by failing to offer any

relevant assistance to Petitioner at sentencing.     Petition at 12.

Petitioner asserts his counsel failed to set forth any argument or

evidence in Petitioner’s behalf at sentencing.       Id.   Petitioner

also complains that his counsel made no objection and did not move

to withdraw the plea when it became obvious that the trial court

was not going to sentence Petitioner to twelve months in jail.

Id.

      Of import, the state court concluded Petitioner made an open

plea of guilty, and, as a result, there were no negotiations or

expectations of sentence.       Ex. O at 140.   The court found that

defense counsel was not ineffective for failing to object for the

reasons stated on the record of the evidentiary hearing, as well

as the information and documents provided in the state’s response.

Id. at 141.

      At the evidentiary hearing, Ms. Kalil testified there was no

negotiated plea.   Id. at 173.    Ms. Kalil explained:

                There was never a 12-month county court
           agreement. Mr. Rogers asked me to request 12
           months in the county jail based on mitigation


                                   17
           in the case and based on his minimal
           involvement in the case.    That’s what we
           requested, but I never indicated that there
           was an agreement because we never had an
           agreement.

Id. at 175 (emphasis added).

     At sentencing, Ms. Kalil argued to the court that Petitioner

had served ten months in jail and was hoping that a sentence of

twelve months in jail would be an appropriate sentence based on

his involvement in the case.       Ex. O at 78.     The prosecutor said

he understood Petitioner’s position was that he thought he was

just doing a favor for the detectives, but he found Petitioner’s

stated reason for engaging in the conduct at issue unsupported by

the audio tapes.      Id. at 79.     The court explained it too had

listened to the audio tapes, and Petitioner’s contention as to his

involvement was not supported by the evidence.       Id. at 79-80.   The

court specifically pointed out that, on the audio tape, Petitioner

said he was trying to make a little money.         Id. at 81.   Although

the court said it was giving all due respect to defense counsel,

the court soundly rejected counsel’s request for a twelve-month

jail sentence for Petitioner.      Id.

     After the evidentiary hearing, the court found Ms. Kalil’s

testimony credible.    Id. at 201.      This Court will not re-visit the

credibility determination as that is not within this Court’s

purview.   The record shows the trial court found no credible


                                   18
evidence that promises were made as to Petitioner receiving a one-

year sentence.       Id. at 202.      In closing, the court found counsel’s

performance    was    not   deficient     in   any   manner.   Id.      Without

satisfying the performance component, Petitioner could not prevail

on his claim of ineffective assistance of counsel pursuant to

Strickland.    The 1st DCA affirmed the decision of the trial court.

     To the extent          this claim was       raised and addressed, the

adjudication of the state court resulted in a decision that

involved a reasonable application of clearly established federal

law, as determined by the United States Supreme Court.               Petitioner

is not entitled to relief on this ground because the state court’s

decision was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established

federal law, and was not based on an unreasonable determination of

the facts based on the evidence presented in the state court

proceedings.     Therefore, Petitioner’s claim will be denied as

AEDPA deference is due.         Alternatively, the record demonstrates

Petitioner is not entitled to habeas relief on this claim.

                              VIII.    GROUND FOUR

     In ground four, Petitioner claims he was sentenced as a

habitual felony offender without the required confirmation of

habitual status.       Petition at 15.         This claim has no merit as it

is refuted by the record.       The record shows qualifying prior felony


                                        19
convictions existed.     Ex. F.   Petitioner stipulated he had been

convicted of the crimes, although he did not stipulate he was a

habitual offender.    Ex. O at 70-71.      The prosecutor submitted the

judgments and sentences to the Clerk.        Id. at 71.   Relying on the

stipulation and the judgments and sentences, the court found, by

a preponderance of the evidence, Petitioner committed the offenses

and Petitioner’s release from supervision of the Department of

Corrections was within five years of the offense date of the

relevant case.     Id.      As such, the court properly classified

Petitioner   a   habitual    felony    offender.    Id.     The   record

demonstrates Petitioner is not entitled to habeas relief as the

claim has no merit.

      Petitioner’s contention that his counsel was ineffective for

failure to challenge the habitualization is also without merit as

there were no grounds to object since Petitioner qualified as a

habitual felony offender.      At the evidentiary hearing, Ms. Kalil

explained she found no basis to challenge the court’s finding or

to appeal the court’s decision because Petitioner received a lawful

sentence after being provided written notice that the state was

seeking habitual felony offender classification.          Ex. O at 176-

77.   Ms. Kalil testified there was nothing improper about the

habitualization in terms of the prior convictions used or the




                                      20
current charges he was facing being habitualized, and the sentence

was legal.      Id. at 178.

      To the extent Petitioner’s claim was properly raised and

addressed, AEDPA deference is due.              The trial court denied post-

conviction relief, and the 1st DCA affirmed.                    Ex. S.      The 1st

DCA’s affirmance is an adjudication on the merits and is entitled

to deference under 28 U.S.C. § 2254(d).                Applying Wilson’s look-

through presumption, the rejection of the claim of ineffective

assistance of counsel and the claim of improper habitualization

was   based    on    a   reasonable    determination     of   the   facts    and   a

reasonable application of Strickland.                 Finally, the decision is

not inconsistent with Supreme Court precedent nor is it contrary

to Strickland.           In conclusion, Petitioner is not entitled to

habeas relief on ground four and it is due to be denied.

      Finally, and alternatively, the claim that the trial court

sentenced Petitioner “without required confirmation of habitual

status,”      presents    an   issue   purely    of   state   law   that    is   not

cognizable      on   federal    habeas    review.        This    claim     involves

statutory interpretation of a state law by state courts, not a

claim of constitutional dimension that Petitioner is in custody in

violation of the Constitution or laws or treaties of the United

States.       28 U.S.C. § 2254(a).            Of import, the writ of habeas

corpus under 28 U.S.C. § 2254 “was not enacted to enforce State-


                                         21
created rights.”   Cabberiza v. Moore, 217 F.3d 1329, 1333 (11th

Cir. 2000) (citing Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir.

1988)), cert. denied, 531 U.S. 1170 (2001).

     The law in the Eleventh Circuit allows that only in cases of

federal constitutional error will a federal writ of habeas corpus

be available.   See Jones v. Goodwin, 982 F.2d 464, 471 (11th Cir.

1993); Krasnow v. Navarro, 909 F.2d 451, 452 (11th Cir. 1990).

Consequently, federal habeas relief does not lie for errors of

state law.   It is certainly not the province of this Court to

reexamine state-court determinations on issues of state law.    See

Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).     "This limitation

on federal habeas review is of equal force when a petition, which

actually involves state law issues, is 'couched in terms of equal

protection and due process.'"       Branan v. Booth, 861 F.2d 1507,

1508 (11th Cir. 1988) (quoting Willeford v. Estelle, 538 F.2d 1194,

1198 (5th Cir. 1976)).

     The federal habeas corpus court will be bound by the Florida

court's interpretation of its own laws unless that interpretation

breaches a federal constitutional mandate.    McCoy v. Newsome, 953

F.2d 1252, 1264 (11th Cir. 1992) (per curiam), cert. denied, 504

U.S. 944 (1992).   Since this ground presents an issue that is not

cognizable in this habeas proceeding, it cannot provide a basis

for federal habeas corpus relief.    Furthermore, there is no breach


                                22
of a federal constitution mandate and Petitioner is not entitled

to federal habeas relief.

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     1.   The Petition for Writ of Habeas Corpus (Doc. 1) is

DENIED.

     2.   This action is DISMISSED WITH PREJUDICE.

     3.   The Clerk shall enter judgment accordingly and close

this case.

     4.   If Petitioner appeals the denial of his Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

appealability.   3   Because   this    Court   has   determined   that   a

certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on




3 This Court should issue a certificate of appealability only if a
petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                  23
appeal   as   a   pauper   that   may   be   filed   in   this   case.   Such

termination shall serve as a denial of the motion.

    DONE AND ORDERED at Jacksonville, Florida, this 27th day of

January, 2020.




sa 1/22
c:
Andrew Lee Rogers
Counsel of Record




                                        24
